Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation “handling system” has been interpreted under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, because it uses a generic placeholder “system” coupled with functional language “configured to align and move the instrument into and out of the bore hole” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier and the specification and prior art have provided no specific structural definition for the term “system”. 
Since this claim limitation invokes 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph limitation: Paragraph 052 of the specification
discloses that the handling system can be mounted in the vehicle for moving the instrument 30 or may take many different forms including a tower 14 with a winch, ram, boom, or pulley and cable. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). (FP 7.34.21)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 recites “a handling system configured to align and move the instrument into and out of the borehole as an interchangeable element with or as an alternative to…” This is confusing as examiner is not sure whether the interchangeable element is the “handling system” or “the instrument”. Also examiner is not sure whether the alternative is the “handling system” or “the instrument”. 
Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 1. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all LH41N 1 N0obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1). 
Regarding claim 1, Anish et al. disclose a system (see fig. 1) for data collection from a previously drilled borehole (106: para 0020: the borehole 106 has been drilled by a drilling tool through one or more formations 108 before the data collection process) in a mine site (para 0003: as broadly claimed, the wellsite 100 having the previously drilled borehole 106 can be considered a mine site), the system (see fig. 1) comprising: 
an instrument (104) having a housing (tool body 200, see fig. 4 and refer to para 0024) including sensors (414) incorporated within the housing (200; incorporated within housing 200 in slot 402) and configured to acquire geological property data of strata surrounding the borehole for at least one of an electrical resistivity of material in the bore hole (para 0021: the sensors are used to measure formation parameters such as resistivity of the formation); borehole wall temperature (para 0021: the sensors 414 are in contact with the borehole wall 122 to measure formation temperature); 
for processing in the system or remotely (para 0023 and 0044: at surface unit 130), a handling system (128, 130) configured to move the instrument (104) into and out of the bore hole(106) as an interchangeable element with or as an alternative to a drill string (refer to para 0023), prior to explosives charging [Note: the limitation “prior to explosive charging” is a contingent limitation. The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. See MPEP 2111.04, II. Contingent limitations, See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016).By virtue of all the structural limitations required by the claim being present in the prior art, the prior art can achieve this function as the logging operation will be performed prior to explosives charging].
However, Anish et al. is silent to a vehicle configured for autonomous operation regarding the borehole, the vehicle handling system configured to align the instrument in the borehole.
Mann et al. teach, in the same field of endeavor, a vehicle (46, fig. 1 and para 0035) configured for autonomous operation (para 0081: computer system of the control and data recording devices 42 is configured for automatic adjustments) regarding a borehole (20, fig. 1), a vehicle handling system (46, 44, 48, 40) configured to align the instrument in the borehole (refer to para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conveyance system of Anish et al. to include a vehicle configured for autonomous operation regarding the borehole, the vehicle handling system configured to align the instrument in the borehole, as taught by Mann et al. for the purpose of using the vehicle to align the logging tool in the borehole when raising and lowering the logging instrument in the wellbore. 
Regarding claim 2, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 1 above; Anish et al. further disclose wherein the instrument (104) comprises a tubular body (see fig. 1).  
Regarding claim 3, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 2 above; Anish et al. further disclose wherein the instrument (104) includes a hole contact mechanism (408; para 0041) having a plurality of arms (114) configured to contact an inner circumferential wall (122) of a bore hole at two or more locations (refer to para 0032).  
Regarding claim 4, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 3 above; Anish et al. further disclose wherein the arms (114) of the hole contact mechanism (408) are equally spaced about the circumference of the tubular body (refer to para 0029 and 0031).  
Regarding claim 5, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 4 above; Anish et al. further disclose wherein the hole contact mechanism (408) is configured to be held in a retracted position parallel to a length of the body (see fig. 2A) during lowering of the instrument into the bore hole (see fig. 2A and refer to para 0024).  
Regarding claim 6, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 5 above; Anish et al. further disclose wherein the hole contact mechanism (408) is configured to be released for operation by contact of the instrument with a bottom of the bore hole (para 0029: when lowered to the desired location, arms 114 are extended to a logging position).  
Regarding claim 7, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 6 above; Anish et al. further disclose wherein the arms (114) are arranged to facilitate measurement of hardness of material forming a wall of the bore hole (Examiner notes that applicant is not actually claiming measuring the hardness of material forming a wall of the bore hole. Therefore, the arms of Anish contact the bore hole wall which facilitate measurement of hardness of material forming a wall of the bore hole).
Regarding claim 8, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 7 above; Anish et al. further disclose wherein the arms (114) are biased into contact with the wall (112) of the bore hole (see figs. 1-3).  
Regarding claim 9, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 2 above; Anish et al. further disclose wherein the tubular body (200) has one or more windows (402, fig. 4) located to align with selected sensors or detectors carried within the tubular body (see fig. 4 and refer to para 0039-0040).  
Regarding claim 15, Anish et al. disclose a method of measuring the geological properties (refer to para 0021) of a previously drilled bore hole (106: para 0020: the borehole 106 has been drilled by a drilling tool through one or more formations 108 before the data collection process) in a mine site (para 0003: as broadly claimed, the drilling site in which wellbore 106 is being drilled can be considered a mine site), the method comprising the steps of: locating the bore hole (106), 
inserting a geological instrument (104) mounted on a wireline (128) into said bore hole (106), said geological instrument (104) having a housing (tool body 200, see fig. 4 and refer to para 0024) including sensors (414) 4incorporated within the housing (see fig. 4) and configured to acquire geological property data of the bore hole (refer to para 0021), 
activating said geological instrument (104) to collect the geological properties of strata surrounding the bore hole including at least one or a combination of two or more, of electrical resistivity of material in the bore hole (para 0021: the sensors are used to measure formation parameters such as resistivity of the formation); bore hole wall temperature (para 0021: the sensors 414 are in contact with the borehole wall 122 to measure formation temperature); 
collecting said geological properties of the bore hole (106) as said instrument (104) is lowered into or removed from the bore hole (refer to para 0023), transmitting said geological properties from the instrument (104) as data to a data receiver (130), said data is then provided to a user (para 0027: the operator initiate the downhole tool to perform the logging operation).  
However, Anish et al. is silent aligning the geological instrument mounted on a vehicle, wherein operating the vehicle autonomously with respect to the bore hole.
Mann et al. teach, in the same field of endeavor, a geological instrument (28, fig. 1) mounted on a vehicle (46, fig. 1; via wireline 40), wherein the vehicle is operating  autonomously (para 0081: computer system of the control and data recording devices 42 is configured for automatic adjustments) with respect to a borehole (20, fig. 1); aligning (via 46, 44, 48, 40) the geological instrument in the borehole (refer to para 0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified conveyance system of Anish et al. to include aligning the geological instrument mounted on a vehicle, wherein operating the vehicle autonomously with respect to the bore hole, as taught by Mann et al. for the purpose of using the vehicle to align the logging tool in the borehole when raising and lowering the logging instrument in the wellbore. 
Regarding claim 16, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; Anish et al. further disclose wherein the step of transmitting said geological properties from the instrument (104) as data to a data receiver (130) comprises streaming data in real time to the data receiver (103; refer to para 0023 and 0044).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 15 above, and further in view of Li et al. (U.S. 6405136B1). 
Regarding claim 17, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; however, the combination of Anish et al. and Mann et al. fail to teach transmitting the data stored on board the instrument after the instrument has been retrieved from the bore hole.  
Li et al. teach retrieving data from an LWD instrument after the instrument is removed from the wellbore and the contents of an internal storage device or memory are retrieved (refer to col. 1 line 57-col. 2 line 4).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anish et al., Mann et al. and Li et al. before him or her, to transmit the data stored on board the instrument after the instrument has been retrieved from the blast hole, as taught by Li et al. since it’s known to remove logging instruments from the wellbore before retrieving the data stored in the instrument. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 15 above, and further in view of Logan et al. (U.S. 2019/0353031A1).
Regarding claim 18, the combination of Anish et al. and Mann et al. teach all the features of this claim as applied to claim 15 above; Mann et al. further teach transmitting the data to a data processing system located on board said vehicle (see fig. 1).
However, the combination of Anish et al. and Mann et al. fail to teach said data processing system is cloud based. 
Logan et al. teach a method of drilling a wellbore and collecting data wherein the selected received data is provided to a data processing center which may process the received data to provide a model or map of relevant geological features in the area. The data processing center may then provide the model or map to a computer system associated with the wells (11a). The data processing center may be cloud based, located in proximity to the surface equipment (45), located at a facility operated by a computer responsible for drilling the wells (11a) or at any other suitable location (refer to para 0164). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the combination of Anish et al. and Mann et al. to have the data processing system be cloud based, as taught by Logan et al., as a cost-efficient method for storing and processing data.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) as applied to claim 16 above, and further in view of Reid et al. (U.S. 2018/0010437A1).
Regarding claim 20, the combination Anish et al. and Mann et al. teach all the features of this claim as applied to claim 16 above; however, the combination Anish et al. and Mann et al. is silent to using the geological data, acquired by the instrument at a plurality of depths in the bore hole, in combination with drill rig data to determine a charge profile of explosive materials for the bore hole.
Reid et al. teach, in the field of drilling boreholes, a system (see figs. 1 and 3) comprising an instrument (48, fig. 3) configured to acquire geological property data of strata surrounding a bore hole (para 0033: the sensors 48 are used to acquire data related to the material properties of the rock mass such as hardness of the rock mass), at a plurality of depths in the blast hole (para 0039: rock hardness value is determined at various depths downhole), in combination with drill rig data  (para 0022: inclination of the drill tower 14, electrical rotary torque of the drill 10) to determine the charge profile of explosive materials for the blast hole (para 0039: based on the relationship between the depth and associated rock hardness at various depths, the amount of explosive energy needed at a given depth is identified or determined, i.e., how much explosive to dispense and at what depth to dispense the specific amount).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Anish et al., Mann et al., and Reid et al. before him or her, to use the geological data, acquired by the instrument at a plurality of depths in the bore hole, in combination with drill rig data to determine charge profile of explosive materials for the bore hole, as taught by Reid et al., during mining/drilling operations involving explosive. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See new rejection of claims 1 and 15 over Anish et al. (U.S. 2012/0131996A1), in view of Mann et al. (U.S. 2015/0285069A1) above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672